Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Josyula (US 20160036703 A1) - generate a virtualized routable MAC address in response to learning a MAC address of an end device from one of the one or more ports, wherein the routable MAC address includes an endpoint identifier identifying an endpoint for the end device; and store a mapping between the learned MAC address and the routable MAC address in a MAC address mapping table in a local storage device; and a forwarding apparatus configured to, in response to identifying the learned MAC address in a header of a packet, swap the learned MAC address with the routable MAC address, but does not disclose replacing by the first gateway the destination MAC address with a MAC address of a second gateway serving the second host and the source MAC address by a combination of a shortened identifier of the first host and a shortened identifier of the second host.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462